Citation Nr: 9918632	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a knee disorder.

2.  Entitlement to a rating in excess of 10 percent prior to 
June 25, 1998 for service connected injury to the right foot 
and ankle.

3.  Entitlement to a rating in excess of 20 percent from June 
25, 1998 for service connected injury to the right foot and 
ankle.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder prior to May 14, 1998.

5.  Entitlement to a rating in excess of 70 percent for 
service connected post-traumatic stress disorder from May 14, 
1998.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1979 to May 
1980, and from July 1980 to January 1981.  She also served in 
the National Guard during the 1980's and early 1990's, but 
the dates and character of that service have not been 
verified. 

These matters come to the Board in a manner which warrants 
some discussion.  In August 1983, the RO in Hartford, 
Connecticut (Hartford RO) denied service connection for 
chondromalacia of the knees (claimed as a knee disorder), 
"status post" sprain of the right ankle, and allergic 
rhinitis (claimed as sinuses).  Later that month, the 
Hartford RO notified the veteran of that decision, and that 
decision became final.  38 C.F.R. § 19.192 (1983).  Although 
she initiated an appeal of that denial, she did not perfect 
an appeal to the Board.  On April 26, 1995, the veteran 
submitted petitions to reopen her claims of entitlement to 
service connection for a bilateral knee condition, a right 
ankle and foot condition, and a sinus condition.  By a May 
1995 rating decision, the RO in Providence, Rhode Island 
denied those petitions.  The veteran perfected an appeal of 
those matters by virtue of her July 1995 notice of 
disagreement (NOD), and, following an August 1995 statement 
of the case (SOC), an October 1995 VA Form 9 (Appeal to the 
Board of Veterans' Appeals).  (In an October 1996 statement, 
the veteran withdrew her appeal with respect to the sinus 
disorder claim.)  In a November 1996 rating decision, the RO 
granted service connection for residuals of "a right 
foot/ankle injury" (thereby effectuating a September 1996 
hearing officer's decision), and assigned that disability a 
10 percent rating, effective April 26, 1995.  In December 
1996, the veteran submitted a NOD with respect to the RO's 
evaluation of the right "foot/ankle" disability.  In 
February 1997, the RO issued a SOC on that matter, and in 
March 1997 the veteran responded by submitting a Form 9.  
Thus, the Board has jurisdiction over the issues of the 
petition to reopen the knee claim and the evaluation of the 
"foot/ankle" disability.  38 U.S.C.A. §§ 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.200 et. seq. (1998).  The 
Board notes in this regard that the February 1997 SOC was 
adequate for purposes of conferring jurisdiction on the Board 
because it referred to the issue on appeal as "evaluation" 
of the "ankle foot" disability.  Fenderson v. West, 12 Vet. 
App. 119, 125-26, 132 (1999).  The Board also notes that in 
an August 1998 rating decision, the RO assigned a 20 percent 
evaluation for the residuals of the right "foot/ankle" 
injury, effective from June 25, 1998. 

As to the PTSD claim, the veteran submitted a claim of 
service connection for PTSD on July 19, 1995.  In February 
1998, the RO granted service connection therefor, and 
assigned that disability a 30 percent rating effective July 
19, 1995.  In March 1998, the veteran filed a NOD therewith, 
and the RO issued a SOC on the matter in April 1998.  In June 
1998, the RO issued what it styled as a Supplemental SOC 
(SSOC) on the issue of evaluation of PTSD, although a 
substantive appeal was not submitted regarding PTSD until 
later in June 1998, in the form of a statement in lieu of a 
VA Form 646.  In any event, the veteran thereby perfected her 
appeal as to the evaluation of PTSD.  Although the April 1998 
SOC referred to the issue on appeal as entitlement to an 
"increased" evaluation for PTSD, the June 1998 SSOC was 
adequate for purposes of conferring jurisdiction on the Board 
because it referred to the issue on appeal as "evaluation" 
of the disability.  Fenderson, 12 Vet. App. at 125-26, 132.  
Notably, the June 1998 SSOC determined that the PTSD 
symptomatology warranted a rating of 70 percent, effective 
May 14, 1998.  

In July 1998, the undersigned Member of the Board conducted a 
hearing at the RO  (Travel Board hearing) on the matters 
currently on appeal.  In January 1996, a RO hearing officer 
conducted a hearing at the RO on the matters of the veteran's 
petition to reopen her claims of service connection for a 
knee disorder and a right ankle disability, as well as her 
then-pending petition to reopen her claim of service 
connection for a sinus disorder.  

The Board notes that the matter of the evaluation of PTSD 
arose from the grant of an original claim of entitlement to 
service connection.  Thus, the Board must consider whether 
the record supports the assignment of "staged" ratings, 
i.e., different ratings for different periods during the 
pendency of the original claim.  See Fenderson, 12 Vet. 
App. 119, 126 (1999), citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 
4.30 (1998).  Particularly, because the latest evaluation of 
record (August 1998 rating decision) reflects the assignment 
of a 30 percent rating during the earlier portion of the 
pendency of the veteran's claim, and 70 percent during the 
latter portion thereof, the Board must consider whether a 
higher rating is warranted with respect to both of those 
periods.  Therefore, the Board has recharacterized the issues 
on appeal, as reflected on the first page of this decision to 
more accurately reflect the nature of the issues presented. 

The Board also notes that the RO framed one of the issues on 
appeal as evaluation of residuals of a right "ankle/foot" 
injury.  However, the medical evidence of record indicates 
that during service (September 1980) the veteran experienced 
a single traumatic injury of her right foot and ankle, which 
an in-service examiner diagnosed as a "foot" sprain.  By 
comparison, a current examiner diagnosed the residuals as 
having a right "ankle" sprain (October 1996 VA foot 
examination).  As discussed in more detail in the remand, 
infra, the medical evidence raises questions of whether the 
residuals of the injury include separately ratable 
disabilities of the foot and ankle.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Thus, for clarity's sake, the Board 
has reframed the issue on appeal as an evaluation of 
"residuals of an injury of the right ankle and foot."  
Moreover, during the pendency of the appeal, the RO, by 
rating action of August 1998, increased from 10 to 20 percent 
the rating assigned service connected residuals of right 
foot/ankle injury.  Accordingly, the Board will consider the 
issue of the rating to be assigned both before and after the 
rating increase.

The Board notes that in the veteran's April 1998 NOD 
(regarding the evaluation of PTSD), the veteran submitted the 
record of a December 1997 telephone call that she made to her 
employer, requesting time off from work due to, inter alia, 
headaches.  Her NOD asked that the PTSD evaluation be 
considered based on this and other records.  In a July 1998 
application to her employer for disability retirement 
benefits, the veteran expressed her belief that her headaches 
were caused by PTSD.  A May 1998 VA PTSD examination report 
notes that there is some evidence that the veteran's 
headaches are related to tension; the examiner diagnosed PTSD 
and headaches as the only disabilities found, and 
characterized the headaches as "psychophysiological."  
Under these circumstances, the record presents an implied 
claim of entitlement to service connection for headaches, 
secondary to PTSD.  See Brannon v. West, 12 Vet. App. 32 
(1998); EF v. Derwinski, 1 Vet. App. 324 (1991).  This matter 
is referred to the RO for appropriate action. 


REMAND

Knee disorder

The veteran ultimately seeks service connection for a knee 
disorder.  In this regard, the Board notes that in August 
1983, the Hartford RO denied service connection for, inter 
alia, chondromalacia of the knees (claimed as a knee 
disorder).  Her representative at that time, the Disabled 
American Veterans, initialed the rating decision.  See August 
1983 rating decision, item 23.  Later that month, the 
Hartford RO notified the veteran of that decision at her then 
last known address.  Although she initiated an appeal of that 
denial, she did not perfect an appeal to the Board by 
submitting a substantive appeal responsive to the September 
1983 SOC.  38 C.F.R. §§ 19.117, 19.123, 19.129, 19.192 
(1983).  See August 1983 correspondence between veteran and 
RO; NOD received September 12, 1983; September 26, 1983 SOC; 
and annotated letter from veteran received September 28, 
1983.  Thus, the RO's August 1983 denial of service 
connection for a knee disorder became final.  See 38 U.S.C. 
§ 4005 (1982).

Where, as here, a veteran seeks to reopen a previously and 
finally denied service connection claim, VA adjudicators must 
undertake a preliminary, two-step analysis.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc).  First, the 
Board must determine whether new and material evidence has 
been submitted to reopen the claim.  Id.; see 38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 1999).  If new and 
material evidence has not been presented, then VA 
adjudicators must, as a jurisdictional matter, refuse to open 
the claim, and there the analysis must end.  Id., citing 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); Hickson v. 
West, 12 Vet. App. 247, 251 (1999), citing Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Conversely, if new and 
material evidence has been presented, then the Board must 
turn to the second step of the analysis, that is, determining 
whether the claim is well grounded.  Winters, 12 Vet. App. at 
206; see 38 U.S.C.A. § 5107 (West 1991).

With respect to the first step of the foregoing analysis, the 
Board notes that "new and material evidence" is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  "Material" in this context is 
defined to include evidence which "may well contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
[sic] decision."  Hodge v. West, 155 F.3d 1356, 1363 (1998); 
see Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

In the present case, the record raises a preliminary concern 
which must be addressed before the Board applies the 
foregoing analysis.  Specifically, during the January 1996 RO 
hearing, the veteran testified that approximately one year 
prior to the hearing, she had reported to an emergency room 
for treatment of her knees, and that a physician removed 
fluid from her knee at that time.  [RO Tr. pp. 3-4.]  When 
asked whether the physician offered an opinion as to the 
correlation of the knee problem with service, the veteran 
responded yes.  She also said that the physician told her 
that she had a very good case, and to make sure that she 
"got some kind of [service] connection for it."  She 
identified the physician as "Dr. Lye (?)."  Notably, a 
March 1995 VA outpatient treatment record reflects that a 
physician, whose handwritten signature appears to be "Ley," 
aspirated the veteran's right knee, diagnosed possible 
osteoarthritis, ordered x-ray studies, and sent fluid from 
the knee to the laboratory for a cell count and crystal 
analysis.  (The reports of the x-ray and laboratory analysis, 
if extant, are not in the file.)  See also July 1998 Travel 
Board hearing transcript [Travel Board Tr. p.15] (apparent 
reference to same treatment by Dr. "Lyon").  

In this regard, the Board notes that when VA receives an 
application for benefits that is not complete, and VA is on 
notice that relevant evidence exists and could be obtained, 
VA is obligated under 38 U.S.C.A. § 5103(a) to assist the 
claimant in understanding how to file for benefits, and what 
evidence is required to complete the application for such 
benefits; that obligation includes telling a claimant to 
submit a statement from a physician who has reportedly voiced 
an opinion that may be sufficient to well-ground the claim.  
Slater v. Brown, 9 Vet. App. 240 (1996).  The duty to inform 
also applies to attempts to reopen a previously denied, final 
decision.  Graves v. Brown, 8 Vet. App. 522 (1996).  Here, 
the opinion described by the veteran during the RO hearing, 
if established by direct medical evidence and not filtered 
through her lay testimony, would tend to show that her claim 
of service connection for a knee disorder is well grounded, 
and a fortiori worthy of reopening.  Therefore, a remand is 
warranted for the RO to inform the veteran of the need to 
submit evidence of a medical opinion regarding any causal 
relation between a current knee disability and either (a) 
service, or (b) her complaints of continuity of 
symptomatology since service, such as the opinion she 
described during the hearing.  38 C.F.R. § 19.9 (1998). 


Residuals of injury to the right ankle and foot

The veteran's claim for an evaluation in excess of 20 percent 
for residuals of an injury to the right ankle and foot must 
be remanded primarily because in the report of an October 
1996 VA joints examination, the examiner recommended that the 
veteran receive a computerized transaxial tomography (CAT) 
scan of her right ankle to clarify the nature of a mass 
anterior to the right medial malleolus (possibly an 
osteophyte), but there is no evidence in the file to reflect 
that this was done.  Similarly, the most recent (June 1998) 
VA joints examination report reflects an order for x-ray 
studies of the veteran's right ankle, but it does not appear 
that these studies were done.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); 38 C.F.R. § 19.9 (1998).  

There are additional reasons warranting remand.  First, 
certain medical evidence suggests that the veteran's service-
connected disability might be manifested not only by 
limitation of motion of her ankle, see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-74 (1998) (rating criteria for "the 
ankle"), but also by disability of her foot, see, e.g., 
38 C.F.R. § 4.71a, Diagnostic Codes 5276-84 (1998) (rating 
criteria for "the foot").  Specifically, the September 1980 
service medical records regarding the in-service injury 
contain complaints of foot and ankle pain, but only one 
definitive diagnosis:  "foot" sprain.  (In-service x-rays 
revealed no fracture of the foot or ankle.)  The October 1996 
VA foot and orthopedic examination reports reflect the 
veteran's complaints of her "entire foot" going to sleep; 
objective findings including painful inner and outer borders 
of the "foot," decreased medial longitudinal arch, and 
lateral borders of her feet bearing weight during her gait 
cycle; and diagnoses of residuals of a right ankle injury and 
a sprain of the right ankle with an osteophyte.  The June 
1998 VA examination report noted that the veteran complained 
of pain shooting from her ankle into her foot and up her leg.  
The examiner observed, inter alia,  the veteran limping.  The 
diagnosis was an old traumatic injury to the right ankle 
"with an osteophyte at the medial malleolus, and 
progressively increasing pain in the right ankle and foot 
[emphasis added]."  In terms of evaluating the disability 
reflected by such evidence, the Board notes that there is no 
Diagnostic Code for "sprain."  See 38 U.S.C.A. § 1155 (West 
1991) and 38 C.F.R. Part IV (1998).  Although the November 
1996 and August 1998 rating decisions (and February 1998 and 
August 1998 SSOCs) indicate that the RO has considered 
evaluating the residuals of the in-service injury as either 
an ankle disability under Diagnostic Code 5271 (limitation of 
motion of the ankle, with maximum rating of 20 percent for 
"marked" limitation) or a foot disability under Diagnostic 
Code 5284 (foot injuries other than the disabilities listed 
at Diagnostic Codes 5276-5283), it is unclear whether the RO 
has considered the need for separate ratings for ankle and 
foot disability arising from the in-service injury.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Moreover, the RO's 
use of the hyphenated Diagnostic Code "5271-5284" does not 
clarify matters in this regard, notwithstanding the RO's 
explanation of its choice of rating codes in the August 1998 
SSOC.  (Hyphenated codes are generally used to identify a 
service-connected chronic "disease" with a Diagnostic Code 
preceding the hyphen, and to rate the residuals of that 
disease according to a second Diagnostic Code following the 
hyphen.  38 C.F.R. § 4.27 (1998).)  Therefore, on remand, the 
RO needs to address the question of whether separate ratings 
are warranted for foot and ankle manifestations of the 
service-connected disability, and in doing so, should 
consider the significance of its choice of a hyphenated 
diagnostic code to rate the veteran's disability.  

Second, the medical evidence also does not distinguish foot 
and ankle aspects of the disability in terms pertinent to the 
rating criteria, or indicate whether this is feasible.  For 
example, the October 1996 VA joints examination contains a 
diagnosis of "severe" ankle sprain.  That characterization 
might have comported with the criteria for a 30 percent 
rating for foot injury under Diagnostic Code 5284 if the 
characterization had pertained to service-connected foot 
symptomatology alone and did not encompass service-connected 
ankle symptomatology, but the diagnosis accounted for both 
foot and ankle symptoms.  See 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding).  Therefore, on remand, the veteran 
should be afforded a new ankle examination that addresses the 
above concerns.  38 C.F.R. §§ 4.2, 3.326 (1998).

Third, it does not appear that the claims file was made 
available to the examiner during the most recent (June 1998) 
VA examination of the veteran's right ankle and foot.  
Fourth, certain treatment reports that are mentioned in the 
record, but are not in the file, need to be obtained if 
reasonably possible, as specified in the indented remand 
instruction paragraphs, below.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

PTSD

The veteran's hearing before the unsigned in Providence, 
Rhode Island was on July 22, 1998.  In August 1998, a 
statement was received from the veteran's employer (VAMC, 
Providence) in which it was proposed that she be removed from 
her employment due to excessive absences.  Prior to rendering 
a decision in this case, the veteran's employer should be 
contacted to determine if the veteran was, in fact, 
terminated from employment.  If so, it should be determined 
whether she was fired or took a disability retirement.  If 
the latter, all medical records and any administrative 
decision should be obtained.  In particular, the disability 
underlying any disability retirement should be identified.  
Moreover, the record does not contain any documentation 
concerning the number of hours of unauthorized absences used 
by the veteran since initiation of her claim.  This 
information should be obtained.  Finally, as it appears that 
the veteran may have lost her job, an up-to-date employment 
statement should be requested and another VA examination 
should be ordered due to apparently changed circumstances.  
In order to assist the physician in determing the severity of 
the service connected PTSD, the revised regulations are cited 
below:  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name ... 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
instability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships ... 
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships ... 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) ... 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication ... 
10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication ... 0

38 C.F.R. 4.130 (Effective November 7,1996).

Accordingly, this case is REMANDED for the following actions: 

1.  The RO should request of the veteran 
information as to where she was 
treated for PTSD in recent years.  All 
identified records, not already 
contained in the claims folder, should 
be requested.  This should include VA 
treatment records.

2. The RO should contact the VAMC, 
Providence and determine the dates of 
the veteran's leave without pay for 
the period since the inception of her 
claim.  If the veteran is no longer 
working at that facility, inquiry 
should be made as to the reason for 
leaving.  If the veteran was fired or 
if she took disability retirement, 
this should be noted.  If diability 
retirement was taken, all medical 
records and any underlying 
administrative decision should be 
obtained.  In particular, the Board 
needs information as to which 
disability(ies) resulted in any 
disability retirement.  If the 
veteran was fired, the reasons for 
any firing ahould be determined.  	
	
3. The RO should schedule the veteran 
for a VA psychiatric examination to 
detemine the severity of her PTSD.  
All indicated tests and studies 
should be accomplished and the 
examiner must be provided the claims 
folder for review prior to the 
examination.  The importance of 
appearing for the examination and the 
consequences of her failure to 
cooperate should be made known to her 
prior to the examination.  The 
examiner must review the very 
specific criteria for evaluating 
psychiatric disabilities cited above, 
and the examination findings much 
address each of the criteria.  
However, the examiner should not 
assign a disability rating.  A GAF 
score should be assigned, and the 
examiner should explain the meaning 
of the score.					
			
4. The RO should contact the veteran and 
inform her that a medical statement 
from any physician, attesting to a 
relationship between any knee 
disability and either (a) her 
military service or (b) her 
complaints of continuity of 
symptomatology since service, is the 
type of evidence which would serve to 
reopen and establish a well-grounded 
claim of service connection for a 
knee disability.  She should be 
informed that the physician's 
statement mentioned during her 
January 1996 RO hearing is the type 
of evidence which would well ground 
her claim.  

5.  The RO should take reasonable steps 
to obtain the following VA medical 
records pertaining to treatment of the 
veteran's right ankle and foot:  from 
the VA Medical Center (VAMC) in 
Providence, Rhode Island, outpatient 
treatment records dated from August 
1997 to date (indicated by the 
veteran's July 1998 Travel Board 
testimony [Travel Board Tr. p. 13] and 
VA outpatient records received in 
August 1997); report(s) of "recent" 
(dated in 1996 or 1997) x-rays of the 
veteran's right foot and leg, if such 
report(s) exist(s) (mentioned in the 
September 1997 VA orthopedic 
examination); and, from the VAMC in 
Boston, Massachusetts, reports of the 
October 1996 and June 1998 x-rays of 
the veteran's right foot and leg, if 
such reports exist (mentioned in the 
corresponding VA compensation and 
pension examinations).  All materials 
obtained should be associated with the 
file. 

6.  Thereafter, the RO should arrange an 
orthopedic examination to determine 
the scope and severity of the service-
connected residuals of an injury to 
the veteran's right ankle and foot.  
The RO should provide the claims file 
for the examiner's review.  The 
examiner should review the claims 
file; examine the veteran; conduct 
range of motion studies, x-ray 
studies, and a CAT scan of the 
veteran's right ankle and foot (see 
October 1996 VA examination reports), 
as well as any other indicated 
testing; and provide a diagnosis of 
all foot and ankle disorder(s) found.  
The examiner should describe all 
symptomatology observed, and 
characterize any limitation of motion 
of the right ankle as either moderate 
or marked.  With respect to any 
limitation of motion (foot or ankle) 
noted, the examiner should, if 
feasible, render an opinion as to the 
extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination, and pain 
due to repeated use or flare-ups, and 
should portray these factors in terms 
of the additional loss in range of 
motion due to these factors; in this 
regard, if the disability manifested 
on examination represents maximum 
disability, then the examiner should 
state this.  See 38 C.F.R. § 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If such an assessment is not 
feasible, the examiner's report should 
explain why.  To the extent feasible, 
the examiner's report should 
distinguish residuals of the in-
service injury manifested by right 
ankle symptomatology from residuals of 
the injury, if any, that are 
manifested by right foot 
symptomatology.  If this is not 
feasible, then the examiner's report 
should explain why.  To the extent it 
is feasible, then the examiner should 
indicate whether any disability of the 
foot, as distinguished from the ankle, 
is best characterized as moderate, 
moderately severe, or severe.  

7.  Thereafter, the RO should take 
adjudicative action on the veteran's 
petition to reopen her claim of 
entitlement to service connection for 
a knee disorder, as well as her claims 
concerning the evaluation to be 
assigned PTSD and the injury to her 
right ankle and foot.  In so doing, 
the RO should (a) address whether 
separate ratings are warranted for 
foot and ankle manifestations of the 
service-connected residuals of the 
injury, (b) consider the significance 
of its choice of a hyphenated 
diagnostic code to rate such 
disability, see Esteban v. Brown, 
6 Vet. App. 259 (1994), and (c) 
address the factors set forth in 
38 C.F.R. §§ 4.4, 4.45, as set forth 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If new and material evidence 
is submitted to reopen the claim of 
service connection for a knee 
disorder, and if the claim is well 
grounded, see Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc), the RO 
should consider whether there is a 
need for additional development of the 
facts pertinent to that claim.  This 
may include (a) asking the veteran to 
furnish the RO with the names and 
addresses of all medical care 
providers who treated her knee(s) 
since discharge from service, and (b) 
thereafter taking reasonable steps to 
obtain records of any treatment so 
identified.  38 C.F.R. § 3.159 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Such development may also 
include affording the veteran a VA 
orthopedic examination to determine, 
in light of the examiner's review of 
the claims folder, whether it is at 
least as likely as not that any 
current knee disability resulted from 
an in-service knee injury, or a 
disease that was incurred in or 
aggravated by service.  The RO should 
also determine whether the record 
supports the assignment of additional 
"staged" ratings for PTSD, i.e., 
different ratings for different 
periods during the pendency of the 
original claim.  See Fenderson, 
12 Vet. App. 119, 126 (1999), citing 
38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 
(1998).  If any benefit sought is 
denied, a SSOC should be issued to the 
veteran and her representative.  The 
SSOC should include a discussion of 
all evidence received since the last 
SSOC was issued. 

Thereafter, the veteran and her representative should be 
afforded a reasonable opportunity to respond.  Subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
she is informed of the need to act, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

